DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-8 in the reply filed on 06/01/2021 is acknowledged.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:
“tray wherein” in line 14 should read “tray, wherein”.
“chutes thereby” in line 21 should read “chutes, thereby”.
“receptacles” in line 24 should read “receptacles,”.
Claim 2 is objected to because of the following informalities:
“and ammunition” in line 2 should read “and the ammunition”.
“and ammunition” in line 4 should read “and the ammunition”.
Claim 3 is objected to because of the following informalities:
“caliber and” in line 3 should read “caliber,”.
“caliber and” in line 6 should read “caliber, and”.
Claim 4 is objected to because of the following informalities:
“media” in line 3 should read “medium”.
“portions wherein” in line 4 should read “portions, wherein”.
Claim 5 is objected to because of the following informalities:
“media” in line 3 should read “medium”
“portions wherein” in line 4 should read “portions, wherein”.
Claim 6 is objected to because of the following informality: “moveably” in line 1 should read “movably”.
Claim 7 is objected to because of the following informality: “orientate” in line 2 should read “orient”.
Claim 8 is objected to because of the following informalities:
“end an” in line 3 should read “end,”.
“when” in line 4 should read “an orientation in which”.
“perpendicular with” in line 5 should read “perpendicular to”.
“force and” in line 5 should read “force, and”.
“when” in line 6 should read “an orientation in which”.
“parallel with” in line 6 should read “parallel to”.
“second conical” in line 7 should read “second substantially conical”.
“first circular” in line 7 should read “first substantially circular”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the down chute assemble" in line 22. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the down chute assembly”.
Claims 2-8 are rejected as being indefinite because they depend from claim 1.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious a convertible apparatus for ammunition packaging, comprising: a flipper tray having a plurality of furrows in a horizontal orientation, wherein the flipper tray is movably positioned along a track to accept in each furrow a single round of ammunition in a horizontal orientation; a down chute assembly positioned proximate to the track and the flipper tray, wherein the down chute assembly includes a plurality of down chutes in a vertical orientation, the plurality of down chutes matching the plurality of furrows, each down chute configured to accept the single round of ammunition residing in a corresponding furrow; a rotating device coupled to the flipper tray and configured to rotate the flipper tray 90 degrees from the horizontal orientation to the vertical orientation responsive to the plurality of furrows being aligned with the plurality of down chutes, thereby placing each single round of ammunition residing in the corresponding furrow in the aligned down chute of the down chute assemble in the vertical orientation; and a movable ammunition tray having a plurality of ammunition receptacles, wherein each ammunition receptacle is aligned with a down chute and configured to accept the single round of ammunition residing in the down chute in the vertical orientation.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
The closest prior art reference found by the examiner was Varallo et al. (US 4,567,712).
Varallo discloses a convertible apparatus (shown in Figures 1, 2, and 5) for ammunition packaging, comprising:
an ammunition collator (24 in Figure 1);
an ammunition channel (26 in Figures 1, 2, and 5) coupled to the ammunition collator (24) whereby one or more rounds of ammunition (20 in Figures 1-6) are delivered sequentially from the 
a flipper tray (30 in Figures 1, 6, 2, and 5) having a plurality of furrows (the “scallops” of 30 described in Col. 4 lines 26-55) in the horizontal orientation (apparent from Figure 6, Col. 4 lines 26-55), wherein the flipper tray (30) is movably positioned along a track (the path along which edge portions 36 of tray 30 vertically move) beneath a second opening (bottom-right opening of 26 adjacent to 34 in Figure 1) of the ammunition channel (26) to accept in each furrow (each of the “scallops”) a single round of ammunition (20) in the horizontal orientation (Col. 4 lines 26-55); and
a movable ammunition tray (18 in Figures 6, 2, 14, and 15) configured to accept the one or more rounds of ammunition (20) in the horizontal orientation (apparent from Figures 6, 14, and 15, Col. 6 lines 4-8).
However, Varallo taken alone or in combination with the prior art fails to disclose or render obvious a down chute assembly, a rotating device, and a movable ammunition tray as claimed in claim 1.
Regarding claims 2-8, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731